14. 2009 progress report on the Former Yugoslav Republic of Macedonia (
Before the vote on Amendment 18:
, on behalf of the Verts/ALE Group. - Mr President, this amendment refers to the fact that the government in Skopje has come forward with a draft anti-discrimination law deleting sexual orientation from that whole package. That is simply unacceptable, but I do not want to give anybody the option to vote against this amendment on human rights because of the name issue with the Former Yugoslav Republic of Macedonia, so I ask to change 'Macedonian Government' to 'Government of the Former Yugoslav Republic of Macedonia'.
author. - Mr President, in Amendment 4, contrary to the voting proposal, I suggest voting against, because of the agreement with Greek colleagues.